IN THE
                        TENTH COURT OF APPEALS



                               No. 10-12-00220-CR

                        IN RE CHARLES RAY BAKER


                               Original Proceeding


                         MEMORANDUM OPINION


       Charles Ray Baker, a prison inmate, seeks a mandamus to compel the Honorable

Wayne Bridewell, of the 249th District Court, to rule on Baker’s motion nunc pro tunc

allegedly submitted to address a question about a time served entry in the underlying

judgment and to address TDCJ-ID’s ‚refusal to acknowledge ‘time granted by

judgments.’‛ There are procedural problems with this petition including, but not

limited to, that the petition was not served on the respondent or the real party in

interest and there is no record as required. TEX. R. APP. P. 9.5; 52.2; 52.3(k); 52.7.

However, we use Rule 2 to look beyond those problems and deny the petition. See TEX.

R. APP. P. 2.
        Without copies of the underlying judgments, Baker’s motions nunc pro tunc, and

the efforts Baker has made to get the trial court to rule on the motions, there is simply

not enough here to show the trial court had refused to rule on a motion nunc pro tunc.

Thus, Baker has not established he is entitled to relief. See In re Douthit, No. 10-12-

00121-CV, 2012 Tex. App. LEXIS 3542, *2 (Tex. App.—Waco May 2, 2012, orig.

proceeding) (mem. op.); In re Mullins, No. 10-09-00143-CV, 2009 Tex. App. LEXIS 7285,

*2, n.1 (Tex. App.—Waco Sept. 16, 2009, orig. proceeding) (mem. op.); In re Blakeney, 254
S.W.3d 659, 661 (Tex. App.—Texarkana 2008, orig. proceeding).

        Further, we have no jurisdiction over TDCJ-ID’s ‚refusal to acknowledge ‘time

granted by judgments.’‛ See TEX. GOV’T CODE ANN. § 22.221(b) (West 2004).

        Accordingly, Baker’s petition is denied as to the trial court and dismissed for

want of jurisdiction as to TDCJ-ID.




                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied and dismissed
Opinion delivered and filed July 12, 2012
Do not publish
[OT06]




In re Baker                                                                        Page 2